Citation Nr: 0015585	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  94-21 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a disability rating higher than 40 percent 
for herniated lumbar disc, status post operative lumbar 
diskectomy at L5-S1 on the left (formerly rated as low back 
strain with radiculopathy by history) prior to April 12, 
1992.

2.  Entitlement to an increased disability rating for 
herniated lumbar disc, status post operative lumbar 
diskectomy at L5-S1 on the left (formerly rated as low back 
strain with radiculopathy by history), evaluated as 10 
percent disabling since June 1, 1992.

3.  Entitlement to an increased disability rating for 
internal derangement, status post operative partial 
meniscectomy and excision of Baker's cyst, right knee, 
(formerly rated as right degenerative lateral meniscus), 
currently evaluated as 10 percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1983 to 
February 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  A July 1990 rating decision denied 
entitlement to a compensable disability rating for the 
veteran's service-connected back condition.  A December 1992 
rating decision, in pertinent part, denied entitlement to a 
compensable disability rating for the veteran's service-
connected right knee condition.

In December 1996, the Board remanded the veteran's claims for 
increased ratings for additional evidentiary development.  
The RO complied with the Board's Remand instructions, and 
these claims are ready for appellate disposition. 

While this case was in remand status, an October 1999 rating 
decision assigned a 40 percent disability rating for the 
veteran's back condition from March 27, 1990, (date of 
receipt of claim for an increase); a 100 percent disability 
rating for his back condition from April 12, 1992, (temporary 
total rating based on need for convalescence following back 
surgery); a 10 percent disability rating for his back 
condition from June 1, 1992; and a 10 percent disability 
rating for his right knee condition from November 2, 1991 
(date of receipt of claim for an increase).  These actions 
did not constitute a full grant of the benefits sought on 
appeal because higher disability ratings are available under 
pertinent diagnostic codes.  On a claim for an original or an 
increased rating, the claimant is generally presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and such a claim remains in appellate status where a 
subsequent rating decision awarded a higher rating, but less 
than the maximum available benefit.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Therefore, these issues remain before 
the Board.  Since the 40 percent disability rating for the 
veteran's back condition was in effect from March 27, 1990, 
until April 11, 1992, and the 10 percent rating was assigned 
from June 1, 1992, after expiration of the temporary 100 
percent rating, the issues on appeal have been rephrased as 
shown above.

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  

The veteran has alleged inability to obtain or retain 
employment due to his service-connected conditions, 
especially his back disorder.  Such allegations are 
sufficient to raise a claim of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  A claim of TDIU, on 
an extraschedular basis, is a component of the veteran's 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); see also VAOPGCPREC 6-96; Floyd v. Brown, 9 
Vet. App. 88 (1996).  Therefore, the issues before the Board 
has been recharacterized as shown above in order to include 
this issue.  This claim is the subject of the REMAND herein.

In a statement received in March 1997, the veteran stated 
that he had an anxiety disorder secondary to his service-
connected physical conditions.  This issue has not been 
adjudicated by the RO and is not inextricably intertwined 
with the other issues before the Board.  See Parker v. Brown, 
7 Vet. App. 116 (1994) (a claim is intertwined only if the RO 
would have to reexamine the merits of any denied claim which 
is pending on appeal before the Board under the pertinent law 
and regulations specifically applicable thereto).  Therefore, 
this issue is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The veteran's claims are plausible, and the RO has 
obtained sufficient evidence for appellate disposition of 
these claims.

2.  Prior to April 12, 1992, the veteran's back disorder was 
manifested by subjective complaints of pain, mild limitation 
of motion, and sciatica, resulting in a slight level of 
functional loss.

3.  Since June 1, 1992, the veteran's back disorder has been 
manifested by subjective complaints of pain and moderate 
limitation of motion, resulting in a slight level of 
functional loss.

4.  The veteran's right knee disorder is characterized by 
subjective complaints of pain and crepitus, with no objective 
and/or credible evidence of resulting disability or 
functional loss.


CONCLUSIONS OF LAW

1.  The veteran's claims for increased disability ratings for 
his service-connected back and right knee disorders are well 
grounded, and VA has satisfied its duty to assist him in 
developing facts pertinent to these claims.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999).

2.  The criteria for a disability rating higher than 40 
percent for herniated lumbar disc, status post operative 
lumbar diskectomy at L5-S1 on the left (formerly rated as low 
back strain with radiculopathy by history) were not met prior 
to April 12, 1992.  38 U.S.C.A. §§ 1155 and 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, and 4.71a, 
Diagnostic Codes 5293 and 5295 (1999).

3.  The criteria for a disability rating of 20 percent, and 
no higher, for herniated lumbar disc, status post operative 
lumbar diskectomy at L5-S1 on the left (formerly rated as low 
back strain with radiculopathy by history) were met as of 
June 1, 1992.  38 U.S.C.A. §§ 1155 and 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, and 4.71a, 
Diagnostic Codes 5292, 5293, and 5295 (1999).

4.  The criteria for a disability rating higher than 10 
percent for internal derangement, status post operative 
partial meniscectomy and excision of Baker's cyst, right 
knee, (formerly rated as right degenerative lateral meniscus) 
are not met.  38 U.S.C.A. §§ 1155 and 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, 4.40, 4.45, and 
4.71a, Diagnostic Code 5259 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence of record, which 
consists of service medical records; VA records for 
outpatient treatment between 1988 and 1999; the reports of VA 
examinations conducted in 1988, 1993, and 1998; the testimony 
of the veteran provided at hearings in 1992 and 1993; several 
lay statements submitted by the veteran in 1993; a letter 
from the United States Postal Service; and private medical 
records from Southbridge Orthopedic Associates and Hubbard 
Regional Hospital.  The evidence pertinent to each issue on 
appeal is discussed below.

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The veteran has complained of increased difficulties 
due to his back and right knee disorders; therefore, his 
claims are well grounded.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there 
is a well-grounded claim for an increase, but the medical 
evidence is not adequate for rating purposes, an examination 
will be authorized.  38 C.F.R. § 3.326(a) (1999).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(1999).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

In this case, the RO provided the veteran appropriate VA 
examinations in 1993 and 1998.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's service-connected disorders 
since he was last examined.  There is no indication of 
additional medical records that the RO did not obtain.  There 
is sufficient evidence to rate the service-connected 
disabilities fairly.  The RO complied with the Board's 1996 
Remand instructions.  Therefore, in these circumstances, no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a). 

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (1999).  For a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
 
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1999), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  

In evaluating the veteran's claims, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In DeLuca, it was held that diagnostic codes 
pertaining to range of motion do not subsume 38 C.F.R. § 4.40 
and § 4.45, and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40 (1999).  
A part that becomes painful on use must be regarded as 
seriously disabled.  Id.; see also DeLuca.  As regards the 
joints, factors to be evaluated include more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f) 
(1999).  

Diagnostic Code 5293 for intervertebral disc syndrome 
involves loss of range of motion because the nerve defects 
and resulting pain associated with injury to the sciatic 
nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae.  VAOPGCPREC 36-97.  Therefore, 
38 C.F.R. §§ 4.40 and 4.45 must be considered.  Also, ratings 
under Diagnostic Code 5259 require consideration of 
functional loss because removal of semilunar cartilage may 
result in complications producing limitation of motion.  See 
VAOPCGPREC 9-98.  

A.  Back condition

The RO received the veteran's claim for an increased rating 
for his back condition on March 27, 1990, and that was the 
date as of which increased benefits were awarded.  See 
38 C.F.R. § 3.400(o) (1999) (effective date of an increase of 
disability benefits is the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within one year from such date, 
otherwise, date of receipt of claim).  The veteran was 
initially assigned a 40 percent disability rating for this 
condition, but it was increased to 100 percent as of 
April 12, 1992, due to convalescence after back surgery.  
38 C.F.R. § 4.30 (1999).  The 100 percent disability rating 
was awarded for a period of 30 days.  See 38 C.F.R. § 4.30 
(1999) (total temporary rating effective from the date of 
surgery and continuing for one month from the first day of 
the month following the surgery).  Thereafter, a 10 percent 
disability rating was assigned from June 1, 1992.  Since the 
veteran had perfected his appeal from the initial denial of 
an increased disability rating, the Board will address 
whether he was entitled to a disability rating higher than 40 
percent prior to April 12, 1992, as well as whether he is 
entitled to a disability rating higher than 10 percent from 
June 1, 1992.

The veteran's back condition was previously rated under 
Diagnostic Code 5295 for lumbosacral strain.  It is currently 
rated under Diagnostic Code 5293 for intervertebral disc 
syndrome.  The Board will consider whether increased ratings 
can be granted under either of these diagnostic codes, as 
well as any other potentially applicable diagnostic codes.

Under Diagnostic Code 5293 for intervertebral disc syndrome, 
a 10 percent disability rating is assigned for a mild 
condition.  A 20 percent disability rating is warranted for 
moderate intervertebral disc syndrome with recurring attacks.  
A 40 percent disability rating is warranted for severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  Diagnostic Code 5293 provides a maximum 
60 percent disability rating for intervertebral disc syndrome 
that is pronounced with little intermittent relief and 
persistent symptoms compatible with sciatic neuropathy, 
characteristic pain, demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to the site 
of the disease disc.

Under Diagnostic Code 5295 for lumbosacral strain, a 10 
percent disability rating contemplates characteristic pain on 
motion.  In order to warrant a 20 percent disability rating 
under Diagnostic Code 5295, the evidence would need to show 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  Diagnostic Code 5295 provides a maximum 
disability rating of 40 percent for severe lumbosacral strain 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion. 

Slight limitation of motion of the lumbar spine will be rated 
10 percent disabling.  A 20 percent evaluation is warranted 
for moderate limitation of motion of the lumbar spine, and a 
40 percent evaluation is warranted for severe limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292.  

Diagnostic Code 5285 pertains to residuals of fractured 
vertebrae.  A 100 percent disability rating is assigned when 
there is spinal cord involvement, or when the individual is 
bedridden or requires long leg braces.  However, 
consideration of the veteran's service-connected disability 
under Diagnostic Code 5285 is not warranted.  The medical 
evidence does not show that the veteran fractured any lumbar 
vertebra during service.

Diagnostic Code 5286 provides a 100 percent disability rating 
for complete bony fixation (ankylosis) of the lumbar spine 
when the ankylosis is at an unfavorable angle, with marked 
deformity and involvement of the major joints (Marie-
Strumpell type) or without other major joint involvement 
(Bechterew type).  Diagnostic Code 5289 provides a 40 percent 
disability rating for favorable ankylosis of the lumbar 
spine, with a 50 percent disability rating for unfavorable 
ankylosis.  Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, surgical procedure."  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).  However, consideration of the 
veteran's service-connected disability under Diagnostic Codes 
5286 and 5289 is also not warranted.  There is no medical 
evidence showing that the veteran has ever had ankylosis of 
the lumbar spine, as opposed to limitation of motion.

The Board notes that the record is unclear as to whether the 
veteran incurred a significant injury to the lumbar spine in 
a 1988 motor vehicle accident.  However, the VA examiner in 
1998 stated that the veteran's back impairment and the 1992 
surgery were related to his military service and not the 
post-service accident.  Since the veteran's level of 
impairment due to the service-connected lumbar spine disorder 
versus any impairment resulting from the 1988 motor vehicle 
accident cannot be differentiated, an increased rating cannot 
be denied on the basis of the post-service injury.  The Board 
will therefore evaluate the severity of his back disorder 
under the diagnostic code that would provide him the highest 
evaluation.

1.  Rating prior to April 12, 1992

The RO granted a 40 percent disability rating for the 
veteran's back condition from March 27, 1990, to April 11, 
1992.  Only Diagnostic Code 5293 provides for a rating 
greater than 40 percent, since Diagnostic Codes 5285 and 5286 
do not apply to his service-connected disability, as 
discussed above.

The objective evidence regarding the severity of the 
veteran's back disorder in the year prior to receipt of his 
claim for an increase in March 1990 and the assignment of a 
100 percent disability rating as of April 12, 1992, consists 
of VA outpatient treatment records.  The medical records from 
Southbridge Orthopedic and Hubbard Regional Hospital, as well 
as the 1988 VA examination report, are dated more than one 
year prior to the claim for an increase.

After a thorough review of the evidence of record, the Board 
concludes that the veteran's lumbar spine disability was not 
productive of disability warranting assignment of a 60 
percent evaluation.  Looking at the history of the veteran's 
back disorder, medical records from 1988, including the VA 
examination, showed symptoms such as limitation of motion, 
muscle spasm, and sciatica.  A motor vehicle accident in 
November 1988 resulted in increased sciatic symptoms.  
Computerized tomography (CT scan) in 1989 showed disc 
herniation at L5-S1.  However, knee and ankle jerks were 
present.

There are no medical records for treatment in 1990.  In 
September 1991, it was noted that the veteran's condition was 
stable with no new symptoms over the past few years.  The 
medical evidence in 1992 certainly showed neurological 
findings such as occasional numbness of the left leg and 
continued sciatica.  However, the medical records do not show 
impairment of strength, loss of reflexes, weakness, 
impairment of motor function, or sensory deficit.  The 
veteran did not have any bowel problems.  The medical 
evidence does not indicate that he had any atrophy of the 
lower extremities or any actual functional impairment due to 
the symptoms of his lumbar spine disorder (i.e., impaired 
gait).  The lack of findings indicative of a more serious 
back disorder was also noted in the discharge summary from 
the back surgery in April 1992.

The veteran's lumbar spine disorder was clearly severe enough 
to warrant surgery in 1992.  However, there are no objective 
findings from which the Board could conclude that his back 
condition was "pronounced," especially since there was no 
impairment of strength, motor function, or reflexes despite 
the sciatic symptoms.  Although he may have experienced a 
substantial level of pain and related symptoms, it cannot be 
said that he experienced persistent symptoms with little 
intermittent relief, in light of the fact that he rarely 
sought outpatient treatment during the relevant time period 
prior to April 1992.  

The veteran clearly had pain with motion of the lumbar spine, 
which was likely to increase significantly during flare-ups.  
However, the 40 percent disability rating adequately 
compensated him for his limitation of motion and any 
functional loss.  The limitation of motion of the lumbar 
spine that he experienced was referred to in the medical 
records as "slight."  There is a lack of objective medical 
evidence indicating that he experienced any additional 
functional loss and/or limitation of motion.  The veteran's 
primary complaint regarding his back disorder was pain, but 
the rating schedule does not require a separate rating for 
pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Accordingly, the 40 percent disability rating assigned during 
this time period for a severe level of disability was 
appropriate.  The Board has considered the requirement of 
38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
level of the veteran's disability in his favor.  However, the 
objective medical evidence did not create a reasonable doubt 
regarding the level of his lumbar spine disability prior to 
April 12, 1992.  The medical evidence did not show the 
presence of more severe and frequent symptomatology such as 
would warrant a 60 percent disability rating.  Therefore, the 
preponderance of the evidence is against assignment of a 
disability rating higher than 40 percent for the veteran's 
back condition prior to April 12, 1992.

2.  Rating from June 1, 1992

The RO granted a 100 percent disability rating for the 
veteran's back condition from April 12, 1992, until May 31, 
1992, based on the need for a period of convalescence 
following back surgery.  He has not alleged that he was 
entitled to a temporary total rating for any longer period of 
time.  As of June 1, 1992, the disability rating for his back 
condition was reduced to 10 percent, and it remains at that 
evaluation currently.  He could receive a higher rating under 
Diagnostic Codes 5292, 5293, or 5295.  The objective evidence 
regarding the severity of his back disorder since June 1992 
consists of VA outpatient treatment records and the reports 
of the VA examinations conducted in 1993 and 1998.

The veteran has had substantial improvement in the severity 
of his back disorder since the April 1992 surgery.  In June 
1992 (i.e., approximately 60 days after the surgery), it was 
noted that he was stable, and examination showed no 
neurological abnormalities.  In December 1992 (i.e., 
approximately six months after the surgery), it was noted 
that he felt "fine" with no complaints.  In June 1993, it 
was noted that he had had "excellent" results from the back 
surgery, and he "rarely" had any back pain.  Upon VA 
examination in June 1993, the veteran reported low back pain 
with stiffness, but no numbness or tingling in the lower 
extremities.  In June 1994, it was noted that he had "no 
complaints" and was "very happy."  In October 1994, he 
stated that he had some sciatic pain, but he was still better 
than before the surgery.  

There have been no findings of postural abnormalities, 
neurological deficits, or impairment of sensation or motor 
functioning.  The veteran's gait has, for the most part, been 
normal.  He has not complained of any symptoms indicative of 
sciatic neuropathy, and there have been no findings of 
demonstrable muscle spasm.  There is no medical evidence 
showing listing of the spine, positive Goldthwaite's sign, 
abnormal mobility on forced motion, or any of the other 
symptoms of lumbosacral strain.  Therefore, an increased 
disability rating is not warranted under Diagnostic Codes 
5293 or 5295.

The 10 percent rating assigned by the RO contemplates a mild 
level of symptoms (i.e., slight limitation of lumbar spine 
motion under Diagnostic Code 5292, or mild lumbar strain with 
pain on motion under Diagnostic Code 5295, or mild 
intervertebral disc syndrome under Diagnostic Code 5293).  
Based on considerations of functional loss and pain on 
motion, the evidence shows that the veteran's lumbar spine 
disability is productive of disability warranting assignment 
of a 20 percent evaluation, and no higher.  Examining the 
medical history of his lumbar spine condition, there has 
clearly been worsening of his disability in terms of 
increased limitation of motion, even though the 1992 surgery 
alleviated many of his complaints.  The range of motion 
findings below show continuing decline in the veteran's 
ability to move the lumbar spine, particularly with flexion.


1988 VA exam
1993 VA exam
1998 VA exam
Flexion
60
40
20
Extension
5
10
[not given]
Lateral 
flexion
30
25 left/20 
right
20
Rotation
[not given]
20 left/15 
right
[not given]

The figures pertinent to this analysis, those from 1993 and 
1998, show that the veteran has moderate limitation of lumbar 
spine motion overall, with moderate limitation with lateral 
flexion, and more severe limitation of motion with flexion 
and extension.  The veteran has complained of pain with 
motion of the lumbar spine.  The VA examiner in 1998 stated 
that the veteran's lumbar spine condition would worsen with 
excessive activity or during flare-ups, leading to decreased 
functioning.

The veteran's lumbar spine disorder is clearly disabling to 
him.  The evidence shows that the degree of impairment 
resulting from his back disorder is consistent with the 
impairment that results from moderate limitation of lumbar 
spine motion.  38 C.F.R. §§ 4.7, 4.40, 4.45, and 4.71a, 
Diagnostic Code 5292 (1999).  The Board has considered the 
requirement of 38 C.F.R. § 4.3 to resolve any reasonable 
doubt regarding the level of the veteran's disability in his 
favor and concludes that the criteria for a 20 percent 
disability rating for his lumbar spine condition have been 
met since June 1, 1992.  

The Board also considered assigning the veteran a higher 
disability rating.  As discussed above, Diagnostic Codes 
5285, 5286, and 5289 provide disability ratings in excess of 
20 percent; however, the medical evidence does not show that 
evaluation of the veteran's lumbar spine disability would be 
appropriate under any of these diagnostic codes.  The veteran 
does not have ankylosis of the lumbar spine, as opposed to 
limitation of motion, and he has not fractured any of the 
lumbar vertebrae.  Diagnostic Codes 5293 and 5295 also 
provide disability ratings in excess of 20 percent.  However, 
there is no evidence of any neurological deficits since his 
back surgery, and he has none of the symptoms indicative of 
lumbosacral strain, as discussed above. 

The 20 percent disability rating has been granted based on 
considerations of functional loss and painful motion.  The 
veteran's limitation of lumbar spine motion and level of 
functional loss do not approximate the level of disability 
that would result from the criteria described above for a 40 
percent disability rating under Diagnostic Code 5292, 5293, 
or 5295.  There are no findings indicative of a severe back 
disorder such as decreased strength, impairment of motor 
skills, or any neurological deficits.  There is no evidence 
of extremity weakness, and the veteran's gait is normal. 

Accordingly, the preponderance of the evidence is against 
assignment of a disability rating higher than 20 percent 
under all potentially applicable diagnostic codes.  There is 
no reasonable doubt on this matter that could be resolved in 
the veteran's favor.

B.  Right knee condition

The veteran's right knee disorder is currently evaluated 
under Diagnostic Code 5259 as 10 percent disabling.  His 
service-connected disorder is that of internal derangement, 
status post operative partial meniscectomy and excision of 
Baker's cyst, right knee, which was formerly rated as right 
degenerative lateral meniscus.  This condition does not have 
a specific diagnostic code.  Therefore, it is rated under an 
analogous diagnostic code.  38 C.F.R. §§ 4.20 and 4.27 
(1999).  In this case, the veteran's service-connected right 
knee condition is rated analogous to removal of semilunar 
cartilage of the knee under Diagnostic Code 5259.  

The only disability rating available under Diagnostic Code 
5259 is 10 percent, and that requires symptomatic removal of 
semilunar cartilage of the knee.  Therefore, this diagnostic 
code does not provide the basis for assignment of a higher 
rating.

Since the veteran's right knee disorder does not have a 
specific diagnostic code, the Board will consider whether 
evaluation of his disability might be more appropriate under 
other diagnostic codes pertaining to knee disorders.  
Diagnostic Code 5256 for ankylosis of the knee provides a 30 
percent disability rating where the knee is ankylosed in full 
extension or in slight flexion between zero and 10 degrees; a 
40 percent disability rating where the knee is ankylosed in 
flexion between 10 and 20 degrees; a 50 percent disability 
rating where the knee is ankylosed in flexion between 20 and 
45 degrees; and a 60 percent disability rating for extremely 
unfavorable ankylosis where the knee is ankylosed in flexion 
at an angle of 45 degrees or more.  

Diagnostic Code 5257 for other impairment of the knee 
provides a 10 percent disability rating for slight impairment 
of the knee with recurrent subluxation or lateral 
instability; a 20 percent disability rating for moderate 
impairment of the knee with recurrent subluxation or lateral 
instability; and a 30 percent disability rating for severe 
impairment of the knee with recurrent subluxation or lateral 
instability.  Subluxation of the patella is "incomplete or 
partial dislocation of the knee cap."  Rykhus v. Brown, 6 
Vet. App. 354, 358 (1993) (citing Dorland's Illustrated 
Medical Dictionary at 1241, 1599 (27th edition 1988)).  
Diagnostic Code 5257 is not predicated on loss of range of 
motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

Diagnostic Code 5258 for dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint provides a maximum disability rating of 20 percent.

The criteria for evaluating limitation of flexion or 
extension of the leg are given at Diagnostic Codes 5260 and 
5261.  Flexion limited to 60 degrees is noncompensable under 
Diagnostic Code 5260.  A compensable evaluation of 10 percent 
requires flexion limited to 45 degrees.  Limitation of 
extension to five degrees is noncompensable under Diagnostic 
Code 5261, and extension limited to 10 degrees is required 
for a 10 percent evaluation.  

Diagnostic Code 5262, for impairment of the tibia and fibula 
resulting from malunion, provides a 10 percent disability 
rating where there is slight knee or ankle disability, a 20 
percent disability rating where there is moderate knee or 
ankle disability, and a 30 percent disability rating where 
there is marked knee or ankle disability.  A 40 percent 
disability rating is provided for nonunion of the tibia and 
fibula with loose motion and requiring a brace.

Diagnostic Code 5263 provides a maximum disability rating of 
10 percent for traumatic acquired genu recurvatum with 
weakness and insecurity in weight-bearing.  Therefore, this 
diagnostic code does not provide the basis for assignment of 
a higher rating.

Diagnostic Code 5003 for degenerative arthritis is rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint involved.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5256 through 
5263 (1999).  When, however, the limitation of motion for the 
specific joint involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is 
applied for a major joint affected by limitation of motion.  
See Diagnostic Code 5003.  For the purpose of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45(f) (1999).  In the absence of 
limitation of motion, a 10 percent disability rating is 
assigned under Diagnostic Code 5003 where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, and a 20 percent disability rating 
is assigned where there is x-ray evidence of involvement of 
two or more major joints or two or more minor joint groups 
with occasional incapacitating exacerbations.  These 10 and 
20 percent ratings based on x-ray findings will not be 
combined with ratings based on limitation of motion.  Where 
the medical evidence shows that the veteran has arthritis of 
a joint and where the diagnostic code applicable to his 
disability is not based upon limitation of motion, a separate 
rating for limitation of motion under Diagnostic Code 5003 
may be assigned only if there is additional disability due to 
limitation of motion.  VAOPGCPREC 23-97.

The objective findings do not show that the veteran's right 
knee disorder is any more than slightly disabling, and the 
lack of objective findings preponderates against assignment 
of an increased disability rating.  Based on his complaints 
of painful motion, his disability could reasonably be 
classified as "symptomatic" under Diagnostic Code 5259.  
However, the medical evidence shows that, despite his 
complaints, the veteran is essentially normal from a 
functional standpoint. 

VA regulations define normal range of motion for the knee as 
extension to zero degrees and flexion to 140 degrees.  
38 C.F.R. § 4.71, Plate II (1999).  The VA examinations in 
1993 and 1998 showed no limitation of right knee motion.  The 
outpatient treatment records also report full range of 
motion.  Therefore, he has no limitation of motion that would 
warrant even a noncompensable rating under Diagnostic Codes 
5260 or 5261.  Since he has full range of motion for the 
right knee, it is not ankylosed, and consideration of his 
disability under Diagnostic Code 5256 is not warranted.  

The veteran alleges that he has a "degenerative" condition 
of the right knee.  However, x-rays have shown no 
degenerative changes concerning the right knee.  Therefore, 
the Board cannot conclude that he has arthritis of the right 
knee.  His VA outpatient treatment records do show diagnoses 
of arthritis of the knee, but these diagnoses were clearly 
not based on any x-ray findings, since every x-ray of the 
right knee performed between 1993 and 1998 has shown no 
evidence of degenerative changes.  See Cross v. Derwinski, 2 
Vet. App. 150, 153 (1992) (diagnosis of traumatic arthritis 
in hands accompanied by x-rays showing no abnormality).  
Based on these findings, consideration of the veteran's right 
knee disability under Diagnostic Code 5003, to include 
consideration of a separate rating under VAOPGCPREC 23-97, is 
not warranted.

The veteran has, at times, made statements alleging that his 
right knee occasionally "gives out" or "buckles" on him.  
However, the medical evidence does not show that he has any 
instability, laxity, or subluxation concerning the right 
knee.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
(holding that interest in the outcome of a proceeding may 
affect the credibility of testimony).  All diagnostic tests 
conducted during compensation and pension examinations, as 
well as outpatient treatment visits, have shown that the knee 
is stable.  Therefore, consideration of his right knee 
disability under Diagnostic Code 5257 is not warranted.

There is no evidence in this case of dislocation of the 
semilunar cartilage of the right knee.  There is also no 
evidence of malunion or nonunion of the right tibia and 
fibula.  Therefore, the criteria for an increased rating 
under Diagnostic Codes 5258 and 5262 have not been met.

Accordingly, the Board concludes that the criteria for a 
disability rating higher than 10 percent for the veteran's 
right knee disorder are not met.  The only positive findings 
shown concerning his right knee is crepitus and positive 
McMurray's test during the 1998 VA examination.  See 
Stedman's Medical Dictionary at 1780 (26th ed. 1995) (sign of 
injury to meniscal structures).  There are no findings from 
which the Board could conclude that the veteran's right knee 
condition is of a moderate level.  He has no limitation of 
motion, instability, laxity, or subluxation of the right 
knee.  No examination has shown swelling of the right knee.  

There is no medical evidence of symptoms such as impaired 
gait, impaired muscle strength, or muscle atrophy, which 
indicates that the effect of the veteran's right knee 
disorder on his functional abilities is negligible.  The 
veteran maintains that his right knee pain interferes with 
his daily activities, and the VA examiner in 1998 stated that 
excess activity could cause excess pain and limit 
functioning.  However, the objective medical evidence does 
not support a conclusion that the veteran suffers any 
additional functional loss and/or limitation of motion.  It 
is clear that the veteran's right knee disorder results in a 
certain level of functional loss.  However, the current 10 
percent rating for the right knee adequately compensates him 
for his pain and functional loss because increased loss of 
function due to such factors is not shown.

The veteran does not receive regular treatment for his knee 
disorder, nor has he required physical therapy.  Examination 
of his outpatient treatment records since 1988 showed only 
sporadic complaints of right knee pain.  Although he alleged 
in a March 1997 statement that he wears knee braces when 
needed, there is no objective evidence supporting that 
contention.  There is no indication in the medical evidence 
that he has been prescribed a knee brace by a medical 
professional, and there are no notations showing that he has 
reported for any examination or outpatient visit wearing a 
knee brace.  He does not require assistive devices for 
ambulation.  

There is nothing in the medical records showing findings that 
would support an evaluation higher than 10 percent.  The 10 
percent disability rating for, at most, minimal overall 
impairment adequately compensates the veteran for his pain 
and for any occasional functional loss he may experience 
during flare-ups.  Although the veteran's complaints of pain 
have been considered, the rating schedule does not provide a 
separate rating for pain.  Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).  The Board has considered all other 
potentially applicable diagnostic codes, as discussed above, 
and the preponderance of the evidence is against assignment 
of a disability rating higher than 10 percent under all 
potentially applicable diagnostic codes.  There is no 
reasonable doubt on this matter that could be resolved in the 
veteran's favor.


ORDER

Entitlement to a disability rating higher than 40 percent for 
herniated lumbar disc, status post operative lumbar 
diskectomy at L5-S1 on the left (formerly rated as low back 
strain with radiculopathy by history) prior to April 12, 
1992, is denied.

Entitlement to a 20 percent disability rating and not higher 
for herniated lumbar disc, status post operative lumbar 
diskectomy at L5-S1 on the left (formerly rated as low back 
strain with radiculopathy by history), is granted as of 
June 1, 1992, subject to the governing regulations pertaining 
to the payment of monetary benefits.

Entitlement to a disability rating higher than 10 percent for 
internal derangement, status post operative partial 
meniscectomy and excision of Baker's cyst, right knee, 
(formerly rated as right degenerative lateral meniscus), is 
denied.


REMAND

As discussed above, the veteran has alleged inability to 
obtain or retain employment due to his service-connected 
conditions, especially his back disorder, and he has 
submitted evidence from the United States Postal Service 
showing that he was found medically unsuitable for 
employment.  This evidence raises the issue of entitlement to 
a total rating based on individual unemployability.

The laws and regulations regarding TDIU, see 38 C.F.R. 
§ 4.16, must be considered in this case.  See VAOPGCPREC 6-
96.  The Board is required to address the issue of 
entitlement to TDIU when it is reasonably raised by the 
record before the Board on a claim for an increased 
disability rating.  Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994).  The Board has jurisdiction to address this issue as 
part of the claim for an increased disability rating if the 
TDIU claim is based solely upon the disabilities which are 
the subject of the increased rating claims on appeal, such as 
is the case here.  VAOPGCPREC 6-96.

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided, that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 16(a) (1999).  
Even considering the increased rating granted for the 
veteran's back condition from June 1, 1992, in this decision, 
he does not meet the schedular criteria for assignment of 
TDIU under 38 C.F.R. § 4.16(a).  

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (1999).  
Rating boards should refer to the Director of the 
Compensation and Pension Service for extraschedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage requirements set forth in 38 C.F.R. § 4.16(a).  

The RO has not considered whether TDIU can be granted based 
on extraschedular consideration.  The Board does not have the 
authority to grant an extraschedular evaluation in the first 
instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  It would be 
prejudicial to the veteran if the Board were to address this 
issue at this point.  Therefore, it is necessary to remand 
this claim so that proper procedural actions can be 
completed.  VAOPGCPREC 6-96.

Accordingly, while the Board regrets the delay, this claim is 
REMANDED to the RO for the following:

1.  Ask the veteran to complete VA Form 
21-8940, application for TDIU, with 
sufficient detail as to all employment, 
regardless of income earned or length of 
time.

2.  Examine the veteran's claim of 
entitlement to a TDIU and undertake such 
additional review or development as is 
warranted.  The RO must consider whether 
referral to the appropriate authority 
pursuant to 38 C.F.R. § 4.16(b) for 
consideration of an extraschedular 
evaluation is warranted.  Unless the 
matter is resolved by granting the 
benefit sought, issue a supplemental 
statement of the case to the veteran and 
his representative, and allow an 
appropriate period of time for response.

Since the veteran's TDIU claim is a "component" of the 
increased rating claims that he appealed to the Board, this 
claim should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to fulfill due process 
considerations.  No inference should be drawn regarding the 
final disposition of this case as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P. M. DILORENZO
	Acting Member, Board of Veterans' Appeals

 

